Exhibit 10.69
 
NOTE EXTENSION AGREEMENT


         This Note Extension Agreement (this "Extension Agreement"), by and
between Invisa, Inc., a Nevada corporation, having a business at 1800 2nd
Street, Suite 965, Sarasota, Florida 34236 (the “Borrower”), and Centurian
Investors, Inc., a Delaware corporation, having an address at 1800 2nd Street
Suite 970, Sarasota, Florida 34236 (the “Lender”) is entered into as of this
17th day of March, 2010 and shall be effective as of the date hereof (the
“Effective Date”).


RECITALS:


WHEREAS, Borrower is indebted to Lender pursuant to that certain Promissory
Note, dated June 1, 2008, in the principal amount of up to One Hundred  Thousand
($100,000.00) (the “Note”),


WHEREAS, the Note is secured by (a) an aggregate of Thirteen Million, Three
Hundred Thirty Three Thousand, Three Hundred Thirty Four (13,333,334) shares of
common stock of Borrower and (b) a first priority lien on all of the assets of
Borrower as more specifically described in the Note and that certain General
Security Agreement, dated February 28, 2007 (the “Security Agreement” the Notes
and the Security Agreement, together with all documents executed in connection
therewith being hereinafter referred to collectively as the “Loan Documents”);
and


WHEREAS, the outstanding principal balance, together with accrued and unpaid
interest, of the Note was due and payable on September 30, 2008; and


WHEREAS, Lender has periodically agreed to forebear with respect to certain
provisions of the Notes; and


WHEREAS, Borrower has requested and Lender agreed to extend the maturity date of
the Note, upon the terms and subject to the provisions set forth herein.


NOW THEREFORE, for ten ($10.00) Dollars, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.              Terms used herein which are defined in the Loan Documents shall
have the same meanings when used herein unless otherwise provided herein.


2.              The Note is hereby amended to extend the Maturity Date of the
Note from June 1, 2008 to March 1, 2012.


3.              Lender shall attach an executed copy of this Amendment to the
original Note and all references hereafter to the Note shall be as amended
hereby.


4.              No right of Lender with respect to the loan evidenced by the
Loan Documents or any agreement, security agreement, financing statements or
other documents, executed or delivered in connection  therewith are or will be
in any manner, released, destroyed, diminished or otherwise adversely affected
by this Agreement, except as expressly provided herein.
 
1

--------------------------------------------------------------------------------


 
5.              Borrower understands and agrees that the remaining provisions of
the Note shall remain in full force and effect without any changes or
modification except as expressly stated herein.


6.              The provisions set forth herein are limited precisely as written
and shall not be deemed to (a) be a consent to, or waiver or modification of,
any other term or condition of the Loan Documents, or (b) except as expressly
set forth herein, prejudice any right or rights which the Lender may now have or
may have in the future under or in connection with the Loan Documents or any of
the other documents referred to therein. Except as expressly modified hereby or
by express written amendments thereof, the terms and provisions of the Loan
Documents or any other documents or instruments executed in connection with any
of the foregoing are and shall remain in full force and effect. In the event of
a conflict between this Agreement and any of the foregoing documents, the terms
of this Agreement shall be controlling. The representations and warranties made
in each Loan Document are true and correct in all material respects on and as of
the date of this Agreement.


7.              None of the provisions of this Agreement shall inure to the
benefit of Borrower or any person other than Lender. Consequently, Borrower
shall not be, and no person other than the Lender shall be, entitled to rely
upon or raise a claim or defense, in any manner whatsoever, the failure of
Lender to comply with the provisions of this Agreement.  Lender shall not incur
any liability to Borrower or any other person for any act or
omission  whatsoever.


8.              This Agreement and the documents referred to herein represent
the entire understanding of the parties hereto regarding the subject matter
hereof and supersede all prior and contemporaneous oral and written agreements
of the parties hereto with respect to the subject matter hereof.


9.              This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts and all of such counterparts shall
together constitute one and the same instrument. Complete sets of counterparts
shall be lodged with the Borrower and the Lender.


IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above and shall be effective as of the Effective Date.







 INVISA, INC.       CENTURIAN INVESTORS, INC.                         
                  Name:     Name:  Title:     Title:

 
2

--------------------------------------------------------------------------------

 